DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received January 3, 2022 has been entered. 
	The Title of the Application has been amended, along with Claims 1, 11, 13, and 15-17. Claims 2, 4, and 12 have been canceled, and Claim 23 has been newly added.
	Support for the Amendment is provided by the Applicant’s original disclosure, including Specification ¶ [0123], [0134], [0355].
Response to Arguments
	The Applicant’s January 3, 2022 arguments and remarks (“Remarks”) traversing the October 6, 2021 Non-Final Rejection (“Non-Final Rejection”) have been fully considered. 
	The objection to the Specification asserted by the Non-Final Rejection is withdrawn in view of the amended Title.
	The 35 U.S.C. 102 rejection of Claims 1-7, 10-15, and 17-22 as being anticipated by US2003/0235738 to Zheng et al. (“ZHENG”) asserted by the Non-Final Rejection is withdrawn in view of the Amendment and Remarks.
	The Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of Claims 8, 9, and 16 as being unpatentable over ZHENG in view of US2018/0019493 to Jakus et al. (“JAKUS”) have been fully considered. It is respectfully submitted that the Applicant’s arguments are not persuasive. 

It is respectfully submitted that the Applicant’s arguments are not persuasive because, contrary to the Applicant’s argument, JAKUS teaches the disputed limitations of sintering without removing the template because JAKUS first sinters the mixture of materials using hot pressing without removal of the sacrificial material and prior to higher temperature secondary sintering and gasification of the sacrificial material.
The Applicant’s disclosure notes that the claimed term “sintering” is “a process to form a solid mass of material by heat or pressure, or a combination thereof, without melting the material to the extent of liquefaction.” Specification at ¶ [0088]. The Applicant also describes “[s]intering is the process of compacting and forming a solid mass of material by heat or pressure without melting it to the point of liquefaction.” Specification at ¶ [0149].
Consistent with the Applicant’s disclosure and the Applicant’s description of the term “sintering,” JAKUS first forms a solid mass of material by the application of heat or pressure, without melting it to the point of liquefaction, prior to subsequent heat treatment to remove a sacrificial material to form channels or pores in the fuel cell component. For example, JAKUS teaches that the cathode, electrolyte, and anode are 
Because JAKUS discloses the disputed limitations, the Applicant’s arguments are not persuasive. The rejection over ZHENG in view of JAKUS set forth in the Non-Final Rejection is accordingly modified to address the amended claim language and maintained herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US2003/0235738 to Zheng et al. in view of US2018/0019493 to Jakus et al.

	Regarding Claim 1, ZHENG discloses a method of making an interconnect (abstract, para. 61, additive manufacturing of the SIGF of Fig. 1, 120, 110, which is an 

    PNG
    media_image1.png
    500
    556
    media_image1.png
    Greyscale

Figure 1A of ZHENG illustrating selective laser sintered interconnect 120 and 110
	While ZHEN does not explicitly state a “template” made of the claimed materials, ZHENG does disclose that the binder may comprise cellulose type binders or methacrylates (¶ [0052]-[0054]). When the binder is removed (such as by heat treatment at ¶ [0077]), porosity necessarily is left behind in the space that the binder occupied thus forming a structure that one of ordinary skill in the art would understand 
	ZHENG also teaches that as each layer is applied, it may be dried or selectively cured to create an appropriate pattern (¶ [0050]), and that the deposited paste may be for example selectively dried and hardened at 60°C to achieve different design patterns as needed (¶ [0058]). Selective drying and hardening of the deposited slurry, comprising the disclosed binders, to form a solid mass of material by heat or pressure, or a combination thereof, without melting the material to the extent of liquefaction thus meeting the Applicant’s description of the claimed term “sintering.” See Specification at ¶ [0088].
	While the Office’s position is that ZHENG inherently teaches microchannels left behind and formed by the binder once it is removed during later stages of heat treat, such as high temperature binder removal, one of ordinary skill in the art would have also found it obvious to have modified ZHENG to comprise a template material such as graphite or graphene in view of the disclosure of JAKUS. 
	JAKUS discloses fuel cell components made by additive manufacturing processes where a sacrificial material, or template, is used to make gas channels for the fuel cell component following volatilization of the sacrificial material. The sacrificial material may be a carbon material such as graphite or graphene. JAKUS at ¶ [0038]-
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ZHENG to comprise graphite or graphene sacrificial material as a template deposited in a pattern to form flow channels within the fuel cell component of ZHENG. The motivation for doing so would have been to utilize a method known in the art to form microchannel flow channels for fuel cell components that is compatible with additive manufacturing processes as taught by JAKUS. This method also enables the desired channel spacing to be maintained during material processing as taught by JAKUS (¶ [0039]).
	Regarding Claim 3, ZHENG further discloses the method of claim 1, wherein the interconnect material comprises one or more of metal, metal alloy, and nickel, including Inconel (para. 60-61), and YSZ (para. 60-61).  
	Regarding Claim 5, ZHENG further discloses the method of claim 1, wherein the interconnect has a thickness of typically between 900 microns and 2,700 microns which is within and anticipates the range of no greater than 1 mm, or no greater than 100 µm, or no greater than 50 µm (where the claimed alternative language is interpreted to mean that any value no greater than 1 mm anticipates the claim, or alternatively, any value that is no greater than 50 microns anticipates the claimed thickness range).  
	Regarding Claim 6, ZHENG further discloses the method of claim 1, wherein the interconnect material is deposited slice by slice and sintered slice by slice using electromagnetic radiation (para. 60-61 including laser sintering of slice by slice of the interconnect material)
Claim 7, ZHENG further discloses the method of claim 1, wherein the depositing is performed using additive manufacturing (para. 60-61, including SLS).  
	Regarding Claim 10, ZHENG further discloses the method of claim 1, wherein the at least one microchannel has a cross-sectional area orthogonal to a flow path, wherein the cross-sectional area is no greater than 1 mm2 (para. 48 between 300 and 900 square microns). 
	Regarding Claim 11, ZHENG further discloses a method of making an interconnect for an electrochemical reactor comprising:(a) depositing an interconnect material in segments on a substrate; and (b) sintering the interconnect material to form interconnect segments (para. 60-61 where segments of powder are deposited on a substrate then selectively sintered to form interconnect segments). 
	ZHENG is silent with respect to depositing a filler material between the segments wherein the filler material is different from the interconnect material and sintering the interconnect material to form interconnect segments without removing the filler material as claimed. 
	However, JAKUS discloses depositing filler material between segments of an interconnect material, wherein the filler material may be carbon and is thus different from the interconnect material, and sintering the interconnect material (such as by heat pressing to form a green compact material) without removing the filler material, wherein the filler material is later removed during higher temperature sintering to form microchannels between the interconnect material segments.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ZHENG, as asserted above 
	Regarding Claim 13, ZHENG further discloses the method of claim 12, further comprising depositing a shield material to cover the filler material (where the interconnect comprises top layers covering the passageways and this is analogous to the claimed shield material to cover the filler material).  
	Regarding Claim 14, ZHENG further discloses the method of claim 13, wherein the shield material comprises YSZ (para. 60-61 where the top layers of interconnect deposited over the channels comprises YSZ as claimed).
	Regarding Claim 15, ZHENG further discloses the method of claim 12, wherein the filler material comprises metal oxides (para. 60-61 teaches the material may include YSZ which is a metal oxide, Inconel, alumina, CSZ, and MgO).  
	Regarding Claim 17, ZHENG further discloses the method of claim 12, comprising removing at least a portion of the filler material and producing a microchannel, wherein the microchannel has a cross-sectional area orthogonal to a flow path, wherein the cross-sectional area is no greater than 1 mm2 (as shown by the 
	Regarding Claim 18, ZHENG further discloses the method of claim 11, wherein the interconnect segments create at least one microchannel in the interconnect, wherein the microchannel has a cross-sectional area orthogonal to a flow path, wherein the cross-sectional area is no greater than 1 mm2 (as shown by the channels 140, 130 of Fig. 1 after the SLS process of para. 60 where the channels may be 300 to 900 square microns, para. 48).
	Regarding Claim 19, ZHENG further discloses the method of claim 11, wherein the interconnect has a thickness of typically between 900 microns and 2,700 microns which is within and anticipates the claimed range of no greater than 1 mm, or no greater than 100 µm, or no greater than 50 µm.  
	Regarding Claim 20, ZHENG further discloses the method of claim 11, wherein the interconnect material is deposited slice by slice using additive manufacturing (para. 60-61, SLS).  
	Regarding Claim 21, ZHENG further discloses the method of claim 11, wherein the interconnect material is sintered slice by slice using electromagnetic radiation (para. 60-61, SLS).   
	Regarding Claim 22, ZHENG further discloses the 22. The method of claim 11 further comprising: (d) depositing additional interconnect material to cover the filler material; and (e) sintering the additional interconnect material (para. 60-61 discloses SLS sintering to form the monolith interconnect 110, 120 of Fig. 1).  
Claims 8 and 16, ZHENG further discloses the method of claims 1 and 12, further comprising removing at least a portion of the template to produce at least one microchannel in the interconnect material (Fig. 1 illustrates the channels after powder is removed following the SLS process of para. 60-61). As discussed above, ZHENG teaches removal of binder by heat treatment and thus teaches removal of a “template” by heating as claimed. The removed binder necessarily results in void space left behind in the regions previously occupied by the binder material and accordingly at least one microchannel is necessarily produced by the binder removal.
	Alternatively, JAKUS discloses forming components of an electrochemical cell such as a fuel cell by additive manufacturing techniques (abstract) wherein channels are formed by depositing a filler material (para. 39, sacrificial material, see also para. 50) that is removed by heating (para. 39, sacrificial material volatilizes during sintering of the cell structure) to burn out the filler material thus resulting in a channel or porous structure (para. 101, para. 39).  
	Before the earliest effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of ZHENG to comprise forming the channels via the use of a sacrificial filler material as taught by JAKUS where the filler material template is removed by heating and vaporization as taught by JAKUS. The motivation for doing so would have been to use a method known in the art to be suitable for the formation of channel and pore structures in additive manufacturing of electrochemical cells as taught by JAKUS.
	Regarding Claim 9, ZHENG further discloses the method of claim 8, and is teaches the binder removal takes place after the reactor is formed as discussed above. 

	Regarding Claim 24, ZHENG further discloses the interconnect material may comprise the claimed materials nickel, ceramics such as alumina, or YSZ, metal alloys (such as Inconel). ZHENG at ¶[0060].
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US2003/0235738 to Zheng et al. in view of US2018/0019493 to Jakus et al., further in view of KR20170052816A to Kim et al.

	With respect to Claim 23, ZHENG and JAKUS are relied upon as above with respect to Claim 6, and ZHENG does not disclose that the electromagnetic radiation is provided by a xenon lamp.
	KR2017/0052816A to Kim et al. (“KIM”) discloses a method of making a component for a fuel cell (abstract and Technical Field section, perovskite thin film suitable for use as an electrode for a fuel cell) comprising exposing the component of the fuel cell to electromagnetic radiation which is provided by a xenon lamp (abstract, p. 19, xenon flash extreme short-wave white light sintering), enabling sintering of fuel cell materials in a matter of seconds (abstract, p. 9).
	Before the effective filing date, one of ordinary skill in the art would have found it obvious to have modified ZHENG to utilize xenon lamp to provide the electromagnetic radiation for the sintering provided by the method of ZHENG, such as in place of the high temperature sintering step. The motivation for doing so would have been to use a known method of rapid sintering suitable for additive manufacturing of fuel cell components thus shortening the sintering time as taught by KIM.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729